Citation Nr: 0310707	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to continuation of death pension benefits as 
surviving spouse.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1953, with approximately 2 years and 7 months of 
prior service.  He died in May 1997.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a determination by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 1998 that the appellant's income exceeded the 
maximum amount allowable for the payment of death pension 
benefits, as of October 1, 1998.  In January 2003, the Board 
undertook additional development of this claim by means of a 
memorandum.  The case is again before the Board for appellate 
consideration.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the San Juan RO, in August 2002.


REMAND

As noted above, the Board, in January 2003, undertook 
additional development of the appellant's claim, in the form 
of a request for her to furnish information regarding her 
income and expenses since October 1998.  A response was 
thereafter received by the Board; inasmuch, however, as this 
evidence has not been considered by the RO, and no waiver of 
such consideration is of record, the case must be returned to 
the RO for readjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

The Board is also of the opinion that further development of 
the evidence would be helpful.  In its memorandum, the Board 
requested that the appellant furnish information regarding 
her income since October 1998, when payment of her death 
pension benefits ceased as a result of excessive income.  She 
thereafter submitted a VA Form 21-0519s-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse With 
Children), dated in May 2003, that sets forth monthly income 
(apparently current), and annual income for the years 1998-
1999 and 1999-2000.  However, no information has been 
received as to income for the years 2001 and 2002.  The Board 
notes that such information would be needed in determining 
whether she was entitled to payment of death pension benefits 
during those years.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant furnish information regarding 
her income for the years 2001 and 2002.  
She should be requested to furnish 
information as to income during those 
years from all sources, to include but 
not necessarily limited to retirement 
income, interest and dividend payments, 
insurance payments, and Social Security 
benefits.

2.  Following receipt of such information 
from the appellant, the RO should review 
all evidence associated with the claims 
file subsequent to April 1999, when the 
Statement of the Case was issued, and 
determine whether death pension benefits 
can be paid for any or all of the time 
since September 30, 1998.  If the 
decision remains in any manner adverse to 
the appellant, she should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action unless she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of the claim should 
be made.


	                  
_________________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


